Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/2/2021 has been entered.
Claims 23-24, 26-27, 29-30, 32-33, 36-39, 41-42, and 44 are canceled. 
Claims 45-93 are newly added. 
 Response to Arguments
Applicants’ arguments filed under Remarks on pages 22-29 on 7/2/2021 have been fully considered but they are not persuasive. Applicants state on page 22 regarding claim 21 rejected under 35 USC 112 (a) or 35 USC 112 (pre-AIA ) that "…in the spirit of expediting prosecution, applicant has removed the disputed claim language from Claim 21. The Examiner respectfully disagrees. Claim 21 as filed on 7/2/2021 recites “in response to detecting the proximate POS terminal, when a mechanical input authorizing a payment transaction has not been locally received at the electronic device
Cancelation of claim 44 is acknowledged.
Regarding the rejection made under 35 USC 103(a), Applicants’ arguments filed under Remarks on pages 22-29 on 7/2/2021 have been fully considered but they are not persuasive. Applicants state on pages 22-24 under Argument #1 that:

    PNG
    media_image1.png
    136
    662
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    157
    661
    media_image2.png
    Greyscale

The Examiner respectfully disagrees. Johri at paragraphs [0060-0061] states that the data stored in the tag is what is being transmitted when the tag comes in the range of the reader. The cellphone stores the payment information that is being identified to ensure the correct device/phone is used to make the payment. At paragraph [0066] it is stated that the communication between the RFID tag associated with the cellphone and the reader is fast and secure. An alert message on the cellphone contains some identifying information about the current transaction. The information on the screen 
Under Argument #2, on pages 24-26, applicants argue by stating:

    PNG
    media_image3.png
    707
    673
    media_image3.png
    Greyscale

	
not exist.” Johri illustrates authenticating as seen in Fig. 2A. Johri discloses that the user touch the box is provided. However, Johri also discloses that the process accept the touch or keyboard input from the user. As illustrated in Fig. 4A the components and data flow diagram of automatic cellphone registering system is described. The registering system is embedded within the POS or kept in close proximity to the POS. The input processor accepts touch or keyboard input from the user (i.e., mechanical input). See, paragraphs [0116-0124]. So, even though the touch screen is illustrated in the drawings of Johri – as pointed out by the applicants on page 26 of the remarks pointed to Figure 2A of Johri – Johri also discloses the use of keyboard – and further having buttons (paragraph [0112]) – on the cellphone for the user to use as an input. 
Under Argument #3 on pages 26-28, Applicants argue by stating:

    PNG
    media_image4.png
    293
    668
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    339
    660
    media_image5.png
    Greyscale
 The examiner respectfully disagrees. The selection of the payment in Fig. 2A is considered a ‘default’ payment account because that is what is being selected at the time of the payment. When payment account chosen and illustrated in Fig. 2A, for example, is considered to be a default payment account. See, paragraphs [0021-0037]. A suggestion/motivation was provided in the previous office action to understand that there is some time period in Johri’s system where the system does not determine that a 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 and 93 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim 21 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. Claim 21 recites “presenting a stimulus indicating that the mechanical input has not been locally received”. Claim 93 recites “the presentation of the stimulus indicating that the 
Claim 66 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. Claim 66 recites “the device is configured such that the mechanical input serves to prevent an accidental completion of a process due to an inadvertent face scan”. There is no mention of a mechanical input that serves to prevent an accidental completion. There is only mention of user may be able to authenticate in some manner to prevent any malicious activity – 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-22, 25, 28, 31, 34-35, 40, 43, 48-49, 70, and 90 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 2012/0310743 to Johri.
With regards to claim 21 Johri discloses an electronic device (Fig. 1, paragraph [0015-0042]) comprising: a user interface component configured to output stimuli and receive inputs (Fig. 1, user interface, user’s wallet, cellphone); 
a connection component configured to transmit communications to other devices (see the connections illustrated in Fig. 1), one or more processors coupled to the user interface component and the connection component; and 
a computer-readable storage medium containing instructions, that, when executed by the one or more processors, cause the one or more processors to perform actions (processor, merchant POS/CRS, network, etc. Fig. 1, paragraph [0036]) including: 
securely storing, at the electronic device, payment information associated with a payment account (payment information/choice selection, etc. Fig. 1; Fig. 2A where the phone number was detected earlier, for example, validation area, Fig. 3); 
detecting a proximate point-of-sale (POS) terminal (merchant POS, Fig. 1, paragraph [0016-0017]); 
in response to detecting the proximate POS terminal, when a mechanical input authorizing a payment transaction has not been locally received at the electronic device (POS is detecting a user’s mobile phone, and a phone number is detected without any input from the user, paragraph [0062]); presenting a stimulus indicating that the mechanical 
detecting, subsequent to the stimulus presentation, via the user interface component, a mechanical input was locally received at the electronic device (paragraph [0067], [0105-0109]); 
in response to detecting that the mechanical input has been locally received at the device, enabling the payment information to be accessed (paragraphs [0040-0042, 0076], Fig. 2A); and 
transmitting, from the electronic device, a communication including the payment information to the POS terminal (paragraphs [0019-0020, 0039, etc.); wherein:
the user interface component includes a button, and wherein the mechanical input is a mechanical push of the button(paragraphs [0112, 0138]);
the actions further include: in response to detecting that the mechanical input has been locally received at the device, presenting a representation of a default payment account (Fig. 2A and its respective section in the description, see Amex ending 002 for example being presented);
the actions further include: receiving a user input corresponding to a selection of the payment account to use for a transaction instead of a default payment account (Figs. 2A and Fig. 3); and
the payment information includes a number associated with a credit card, debit card, gift account, or value account (paragraph [0016-0020] and throughout the reference where credit/debit cards are disclosed).
Johri discloses that “With CRS, the POS or merchant side module can detect the phone number of the user and initiate the call to LivewirePay automatically without any input from the user”, paragraph [0062]. However, Johri fails to expressly disclose determining that a mechanical input authorizing a payment transaction has not been locally received at the electronic device within a time period.
At the time of the invention, it would have been obvious to one of ordinary skill in the art to understand that there is some time period in Johri’s system where the system does not determine that a mechanical input has been received. As Johri teaches there may be some time where the mechanical button or input has not been received at POS, with a motivation of having a system and a protocol to identify the user based on just their phone number, read wirelessly over a distance. Therefore, it would have been obvious to obtain the invention as specified in claim 21.

With regards to claim 22 Johri discloses an inductor, wherein the communication is transmitted via near-field communication (NFC) using the inductor at paragraph [0012].
With regards to claim 25 Johri discloses wherein a secure element in the electronic device securely stores the payment information and enables the payment information to be retrieved from the secure element and accessed in response to the detection that the mechanical input has been locally received (paragraphs [0021, 0075-0079, and so on).
With regards to claim 28 Johri discloses wherein the actions further include, in response to detecting that the mechanical input has been locally received at the device, selecting the payment account from amongst a plurality of payment accounts based on application of a learning technique (see the table between paragraphs [0073 and 0074] on page 4 where different authentication is presented, a learning technique, depending on the user authenticity times).
With regards to claim 31 Johri discloses wherein detecting that the mechanical input has been locally received at the electronic device includes detecting that a non-virtual button the electronic device has been clicked (paragraphs [0112, 0138]).
With regard to claim 34, claim 34 is rejected same as claim 21 and the arguments similar to that presented above for claim 21 are equally applicable to claim 34, and all of the other limitations similar to claim 21 are not repeated herein, but incorporated by reference.
With regard to claim 35, claim 35 is rejected same as claim 22 and the arguments similar to that presented above for claim 22 are equally applicable to claim 35, and all of the other limitations similar to claim 22 are not repeated herein, but incorporated by reference.
With regard to claim 40, claim 40 is rejected same as claim 28 and the arguments similar to that presented above for claim 28 are equally applicable to claim 40, and all of the other limitations similar to claim 28 are not repeated herein, but incorporated by reference.
With regard to claim 43, claim 43 is rejected same as claims 34 and 21 (for which, refer to claim 21 for details) and the arguments similar to that presented above for claims 34 and 21 are equally applicable to claim 43, and all of the other limitations similar to claims 34 and 21 are not repeated herein, but incorporated by reference.
With regard to claims 48 and 49 Johri discloses wherein the enabling of the payment information to be accessed is further in response to detecting that an identity verification/a passcode input has been received (Fig. 3 where transaction verification using cell phone is illustrated and described at paragraph [0105]. Further at paragraph [0111] where “The area next to literal "Validation area" is where the user provides the authentication information (a PIN number, a passkey, chooses one amongst a few pictures or biometric information) and presses Done to indicate their validation.”).
With regard to claims 70 and 90 Johri discloses wherein the user input corresponding to the selection of the payment account is received, after detecting the POS terminal, and before causing the communication to be transmitted to the POS terminal (paragraphs [0105-0112] discloses that after detecting the terminal the payment is selected and then transmitted to the terminal, i.e., user gets an alert, authorizes the payment, validation occurs when the ‘done’ button is pressed and is transmitted).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 50 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0310743 to Johri in combination with US 2012/0030566 to Victor.
With regard to claims 50 and 51, Johri teaches the computer-program product of claim 34 as discussed above. Johri also discloses a cell-phone of the user, seen in Fig. 
It would have been obvious to a person of ordinary skill in the art, before the effective filing data of the claimed invention/At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Johri’s reference. The suggestion/motivation for doing so would have been to one have a simple design choice (and/or inherent to the smart mobile phone illustrated in Fig. 4A) to have the button on the side of the device, explicitly disclosed in the specification of Johri’s smart mobile device and two to have computer/mobile device automatically launch an associated application for processing by double clicking/tapping, as suggested by Victor at paragraph [0084].

Therefore, it would have been obvious to combine Victor with Johri to obtain the invention as specified in claims 50 and 51.

Allowable Subject Matter
Claims 45-47, 52-65, 67-69, 71-89, and 91-93 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The cited art of record fails to teach, disclose or suggest the limitations of “wherein the actions further include detecting the POS terminal when the device is in a standby mode, and, in response to detecting the POS terminal when the device is in the standby mode, activating a backlight of the device for presenting the stimulus” recited in claim 45, “wherein the actions further include detecting the POS terminal when the device is in a lock screen mode, and, in response to detecting the POS terminal when the device is in the lock screen mode, prompting an identity verification input to be received” recited in claim 46, “detecting the POS terminal when the device is in a lock screen mode, and, in response to detecting the POS terminal when the device is in the lock screen mode, prompting an identity verification input to be locally received; and in response to detecting that the identity verification input is locally received, removing the including all of the limitations of the base claim and any intervening claims. 
With regard to claim 71 the allowable subject matter is: wherein the actions further include: after detecting the POS terminal, when a backlight of a touchscreen of the device is powered off: powering on the backlight of the touchscreen of the device; after detecting the POS terminal, when the device is not operating in a lock screen mode: opening a card-related application, and displaying, utilizing the touchscreen of the device, a card-related application interface on one or more screens; after detecting the POS terminal, when the device is operating in the lock screen mode, and without any required user input after detecting the POS terminal: identifying at least one card, and simultaneously displaying, via the lock screen displayed on the touchscreen of the device, the at least one card, at least a portion of a card number of the at least one card, and an indication for a user of the device to provide identity verification input; without any required user input other than an identity verification input after the display, via the lock screen displayed on the touchscreen of the device, of the at least one card, the at least portion of the card number of the at least one card, and the indication for the user of the device to provide identity verification input: detecting, utilizing the device, the identity verification input, in response to the detection of the identity verification input, generating an identity verification signal utilizing the device, in response to the generation of the identity verification signal utilizing the device, performing an analysis 
 With regard to claim 93 the allowable subject matter is: wherein at least one of: the payment information is securely stored by being encrypted; the presentation of the stimulus indicating that the mechanical input has not been locally received, is a subsequent instance of the presentation of the stimulus indicating that the mechanical input has not been locally received; the presentation of the stimulus indicating that the mechanical input has not been locally received, is a repeated instance of the presentation of the stimulus indicating that the mechanical input has not been locally received; the representation is capable of being presented independent of the detection of the POS; the representation is capable of being presented in response to the mechanical input being detected in response to the stimulus being presented in response to the detection of the POS; the presented stimulus is presented by being displayed; the presented stimulus includes presented indicia; the locally received is local by virtue of being received by the one or more data processors; the locally received is local by virtue of being received by the device including the one or more data processors; or the payment information is enabled to be accessed, by the POS and wherein the instructions are further for determining a location associated with the device; determining a presence of at least one other person at the location; and automatically displaying a graphical user interface associated with the determined location and the determined presence of the at least one other person, wherein the device is further configured for determining that the location is proximate to a previously identified item of interest; and displaying another graphical user interface associated with the determined location and the previously identified item of interest. (emphasis added).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 8,577,803 – discloses The VIRTUAL WALLET CARD SELECTION APPARATUSES, METHODS AND SYSTEMS ("VWCS") transform virtual wallet card selections by users utilizing mobile devices via VWCS components into virtual wallet card-based transaction purchase notifications. In one implementation, the VWCS obtains a user authentication request for a purchase transaction, and extracts a universal card account number from it. Upon querying a database, the VWCS determines that the user has access to a virtual wallet and obtains virtual wallet card selection options for the user from the database. The VWCS provides the virtual wallet card selection options to a user mobile device, and obtains a user selection of an account included among the options. The VWCS initiates a purchase transaction using the user selection. Also, upon 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958.  The examiner can normally be reached on Monday-Thursday 8AM-6PM, Friday 8AM-12PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669